DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/22 has been entered.

Response to Amendment
4.	The rejection of Claim 18 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Final Rejection filed 03/23/22 is overcome by the cancellation of the claim.

5.	The rejection of Claims 1, 5, 7, 8, 11-13, 17, 20, 22, 23, 26-28, and 36-40 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Final Rejection filed 03/23/22 is overcome by the Applicant’s amendments.

6.	The rejection of Claims 17, 20, 22, 23, and 26-28 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Final Rejection filed 03/23/22 (in regards to Az2) is overcome by the Applicant’s amendments.

7.	The rejection of Claims 17, 20, 22, 23, and 26-28 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Final Rejection filed 03/23/22 (in regards to HAr) is overcome by the Applicant’s amendments.

8.	The rejection of Claims 17, 20, 22, 23, and 26-28 under 35 U.S.C. 103 as being unpatentable over Sung et al. (US 2008/0157663 A1) in view of Kim et al. (WO 2011/139055 A2) and Shizu et al. (WO 2013/172255 A1) as set forth in the Final Rejection filed 03/23/22 (in regards to HAr) is overcome by the Applicant’s amendments.

Restriction/Election Requirement
9.	In view of the Applicant’s amendments, previously withdrawn Claims 4, 6, 14-16, 19, 21, and 29-35 are subject to rejoinder.

10.	Claims 1, 4-8, 11-17, 19-23, and 26-40 are pending.  No claims have been withdrawn from consideration.
Examiner’s Note
11.	The Office has relied upon national phase publication US 2015/0041784 A1 as the English equivalent of WIPO publication WO 2013/172255 A1 (herein referred to as “Shizu et al.”).

Claim Rejections - 35 USC § 112
12.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


13.	Claims 17, 19-23, 26-31, 33, and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 17, which the other claims are dependent upon, recites “b of X21 to X26 is a carbon atom to be bonded to L20 or L201” (page 14), which renders the scope of Applicant’s formula (2d) indefinite as b is an integer.  The Office has instead interpreted the phrase to be:  “one of X21 to X26 is a carbon atom to be bonded to L20 or L201” for the purpose of this Examination.  
	Corrections are required.

14.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

15.	Claims 4 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claims 4 and 19, which are dependent on Claims 1 and 17, respectively, recite that “formula (1X) is a compound represented by a formula (13) below”; however, notice that formula (13) is exactly identical to formula (1X) (as Cz is connected to L2 in formula (1X) via the nitrogen as implied by the structure of formula (10)).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
16.	Claims 1, 5-8, 11-16, 32, 34, and 36-40 are allowed.
	The closest prior art is provided by Sung et al. (US 2008/0157663 A1), which discloses the following organic electroluminescent (EL) device (light-emitting apparatus):

    PNG
    media_image1.png
    265
    1099
    media_image1.png
    Greyscale

(Fig. 1) comprising (red, green, and blue) color filter or conversion portions (140R, 140G, and 140B) and a pair of electrodes (130 and 110); an organic layer comprising a light-emitting layer (120) is interposed between the electrodes ([0026]).  The light-emitting layer comprises a three-layer structure, in which red, green, and blue light-emitting layers are stacked ([0029]).  The light-emitting layers comprises dopant materials in combination with appropriate host materials ([0030]-[0032]).  Sung et al. further discloses the use of color conversion layers (140R, 140G, and 140B) to transmit only selected wavelength regions of the visible spectrum ([0044]); the layers convert the blue light incident from the light-emitting layer to red, green, and blue colors, depending the nature of the pigments used ([0044]).  However, it is the position of the Office that neither Sung et al. singly nor in combination with any other prior art provides sufficient motivation to produce the Applicant’s invention, particularly in regards to the recited photophysical limitations of the organic EL device.

Response to Arguments
17.	Applicant’s arguments with respect to the previously cited prior art have been considered but are moot in view of the new grounds of rejection as set forth above.

Conclusion
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY YANG/Primary Examiner, Art Unit 1786